                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                      Case No. 17-cv-05659-WHA (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 513
                                  10     JUNIPER NETWORK, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          At ECF No. 513 Juniper moves to seal a deposition transcript on the ground that third party

                                  14   Joe Security designated it as confidential. However, Juniper did not file a proof of service stating

                                  15   that it served the supporting declaration on Joe Security on the same day it was filed, as required

                                  16   by Local Rule 79-5(e). The Court ORDERS Juniper to serve the declaration on Joe Security if it

                                  17   has not done so already and then to file a proof of service.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: June 6, 2019

                                  22
                                                                                                      THOMAS S. HIXSON
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
